Citation Nr: 1505098	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESSES AT HEARING ON APPEAL

The Appellant, the Veteran, and a Friend


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran had active service from August 1967 until August 1970.  The Veteran died on August [redacted], 2014.

The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the Veteran's claim to completion.  38 U.S.C. § 5121A (allows for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the RO.  In that decision, the RO denied entitlement to service connection for a back disorder.

In August 2009, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In September 2009, the Board denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In January 2010, the Court granted the parties Joint Motion for Remand (JMR) vacating the September 2009 decision and remanding the matter for further development.  

In August 2011, the Board, again, denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran, again, appealed the decision to the Court.  In October 2012, the Court issued a single judge memorandum decision vacating the August 2011 decision and remanding the matter for further development.  

In March 2013, the Board remanded the Veteran's claim of entitlement to service connection for a back disorder for additional development in accordance with the Court's memorandum decision.  The case has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2012 single judge memorandum decision, the Court found, in pertinent part, that in the August 2011 decision, the Board failed to give adequate reasons and bases to support its decision to deny entitlement to service connection for a back disorder.  Specifically, the Court found that the Board failed to adequately explain why it found the Veteran's lay statements, as well as the statements of his wife and friend, to be not credible. 

In this case, service treatment records reflect that the Veteran was seen in July 1969 for complaints of back pain; it was noted that he injured his back while lifting an oil drum, which resulted in some pain in the lower back.  The assessment was lumbosacral strain.  On the occasion of the separation examination in March 1970, the Veteran reported a history of back trouble and problems with muscle spasms in July 1969; however, he had had no complaints since then.  Clinical evaluation of the spine was normal.  Subsequently, in April 1970, it was noted that the Veteran was seen for complaints of pain in the low to mid back in the past 24 hours due to strain. Physical examination showed tenderness upon depression and questionable swelling over the spine.  It was noted that the Veteran was to see a doctor.

Subsequent to service, a February 2006 VA progress note reflects that the Veteran was seen for complaints of chronic back pain for many years worse today, worse with sitting, but no radicular pain.  The assessment was back pain.  A March 2006 report of x-ray imaging of the lumbar spine revealed degenerative joint changes in the spine with narrowed L4/S1, and mild old L1 compression.  In February 2007, the Veteran was referred for consultation of low back pain without radiation.  At that time, the Veteran reported the onset of back pain in 1969; he reported injuring his back when he tried to help unload a 50-gallon drum of oil off the back of a deuce that fell suddenly.  The Veteran noted that the pain comes and goes but he has had it more the past year.  The assessment was back pain, degenerative joint disease, with mild compression fracture at L1.

Report of July 2007 VA examination documents the Veteran's report that he strained his back in July 1969 while unloading a 55-gallon barrel of oil off the back of a truck at Fort Riley.  He stated that he was treated conservatively with 4 weeks of quarters; he subsequently returned to regular duty.  He stated that, upon leaving service, he worked for many years as a roofer.  He complained that he has experienced chronic intermittent low back pain since the lumbar strain injury in July 1969.  He has been treated conservatively over the years with physical therapy. Following an evaluation of the back, the assessment was degenerative disc and joint disease of the lumbar spine, and mild old L1 compression fracture.  The examiner opined, following review of the Veteran's claims folder and physical examination of the Veteran, that it was less than likely that the Veteran's lumbar spine degenerative joint disease was related to complaints of back pain in service.  The examiner explained that it was more than likely that the Veteran's lumbar spine degenerative joint disease was related to chronic degenerative changes as a result of aging, obesity, repetitive stresses incurred in the course of his civilian employment upon leaving military service and a genetic predisposition for osteoarthritic conditions.

At his Board video-conference hearing in August 2009, the Veteran maintained that his back disorder was a direct result of an injury that he sustained in service.  The Veteran indicated that he never had any problems with his back prior to entering military service.  The Veteran indicated that he was assigned to unload a 55-gallon oil drum off the back of a deuce; the gallon ended up slipping and falling on his back.  The Veteran stated that he had back pain off and on since that day.  The Veteran related that he did not seek medical attention after service. He also reported that, after service, he worked as a mechanic and a roofer; he stated that he needed help performing certain tasks as a result of back pain.

Under these circumstances, the Board found that an additional VA examination was necessary to address the etiology of the claimed back disorder.  The Board remanded the Veteran's claim for an examination in March 2013, and instructed the examiner to assume that the Veteran has experienced intermittent, not constant, back pain since 1969.  The examiner was also instructed to offer opinion as to whether the Veteran's current lumbar spine disabilities, lumbar degenerative disc and joint disease and mild old L1 compression fracture, are due to disease or injury incurred in service.  However, the Veteran died before the VA examination could be performed.  Nonetheless, a medical opinion is still required in accordance with the Board's prior, March 2013 remand; the VA examiner may rely upon the evidence of record and the Veteran's report of intermittent back pain since service so that the Board can adequately address the Court's memorandum decision.  

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Based on a review of the documents in the electronic claims files, it appears that the RO did not readjudicate the claim of entitlement to service connection for a back disorder, despite receiving additional VA treatment records, in a Supplemental Statement of the Case as instructed by Board in the March 2013 remand to the RO and as required by VA regulation; the Veteran's death did not change this requirement.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   See also 38 C.F.R. § 20.1304(c).   Therefore, this claim must be remanded for this procedural step to be completed.

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained to determine, if possible, the etiology of the Veteran's back disorder.  The Veteran's claims folder must be made available for the physician's review prior to the entry of any opinion.  Following review of the Veteran's claims file, to specifically include the Veteran's lay statements as to onset of back symptomatology, the examiner should answer the following question:

Is it at least as likely as not (50 percent chance or greater) that the Veteran's current lumbar spine disorder onset during the Veteran's period of service or is otherwise etiologically related to the Veteran's period of service (i.e., was the in-service symptomatology the initial manifestation of the current lumbar spine disorder)?  Were the in-service notations characteristic manifestations of either degenerative joint disease or disk disease?  For purposes of the opinion, the examiner should assume that the Veteran experienced intermittent, not constant, back pain since 1969. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

2.  Then, the RO should readjudicate the claim for entitlement to service connection for a back disorder.  If the determination remains unfavorable to the appellant, she must be furnished with a Supplemental Statement of the Case regarding this issue, and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


